 Exhibit 10.2

EXECUTION VERSION

 

SALE AND CONTRIBUTION AGREEMENT

 

between

 

SPECIAL VALUE CONTINUATION PARTNERS, LP,

 

as Seller

 

and

 

TCPC FUNDING I, LLC,

 

as Purchaser

 

Dated as of May 15, 2013

 

USActive 27617899.6

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I DEFINITIONS 1         SECTION 1.1   Definitions 1
SECTION 1.2   Other Terms 2 SECTION 1.3   Computation of Time Periods 2        
ARTICLE II CONVEYANCES OF TRANSFERRED ASSETS 3         SECTION 2.1   Conveyances
3 SECTION 2.2   Indemnification 5         ARTICLE III CONSIDERATION AND PAYMENT;
REPORTING 5         SECTION 3.1   Purchase Price 5 SECTION 3.2   Payment of
Purchase Price 5         ARTICLE IV REPRESENTATIONS AND WARRANTIES 5        
SECTION 4.1   Seller’s Representations and Warranties 5 SECTION 4.2  
Reaffirmation of Representations and Warranties by the Seller;.Notice of Breach
11         ARTICLE V COVENANTS OF THE SELLER 11         SECTION 5.1   Covenants
of the Seller 11         ARTICLE VI WARRANTY LOANS 14         SECTION 6.1  
Warranty Collateral Obligations 14 SECTION 6.2   Dilutions, Etc. 14        
ARTICLE VII CONDITIONS PRECEDENT 15         SECTION 7.1   Conditions Precedent
15         ARTICLE VIII MISCELLANEOUS PROVISIONS 15         SECTION 8.1  
Amendments, Etc. 15 SECTION 8.2   Governing Law: Submission to Jurisdiction 15
SECTION 8.3   Notices 16

 

-i-

 

 

SECTION 8.4   Severability of Provisions 17 SECTION 8.5   Assignment 17 SECTION
8.6   Further Assurances 17 SECTION 8.7   No Waiver; Cumulative Remedies 17
SECTION 8.8   Counterparts 18 SECTION 8.9   Binding Effect; Third-Party
Beneficiaries 18 SECTION 8.10   Merger and Integration 18 SECTION 8.11  
Headings 18

 

-ii-

 

 

This SALE AND CONTRIBUTION AGREEMENT, dated as of May 15, 2013 (as amended,
supplemented or otherwise modified and in effect from time to time, this
“Agreement”), between SPECIAL VALUE CONTINUATION PARTNERS, LP, a Delaware
limited partnership, as seller (in such capacity, the “Seller”) and TCPC FUNDING
I, LLC, a Delaware limited liability company, as purchaser (in such capacity,
the “Purchaser”).

 

WITNESSETH:

 

WHEREAS, the Purchaser desires to purchase certain loans and related assets
existing on the Effective Date and from time to time thereafter;

 

WHEREAS, the Seller may also wish to contribute certain loans and related
contracts to the capital of the Purchaser on the Effective Date and from time to
time on each Purchase Date;

 

WHEREAS, the Seller desires to sell, assign and contribute such loans and
related contracts to the Purchaser upon the terms and conditions hereinafter set
forth;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and between the
Purchaser and the Seller as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1 Definitions. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined). All capitalized terms used
herein but not defined herein shall have the respective meanings specified in,
or incorporated by reference into, the Loan Financing and Servicing Agreement,
dated as of the date hereof (as amended, supplemented or otherwise modified and
in effect from time to time, the “Loan Agreement”), by and among the Purchaser,
as borrower, Deutsche Bank AG, New York Branch, as administrative agent, Wells
Fargo Bank, National Association, as collateral agent and collateral custodian,
and the agents and lenders party from time to time thereto.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Aggregate Transferred Assets” means the collective reference to the Effective
Date Participation Interests and the Transferred Assets.

 

“Convey” means to sell, transfer, assign, contribute or otherwise convey assets
hereunder.

 

-1-

 

 

“Conveyance” means, as the context may require, the Initial Conveyance or a
Subsequent Conveyance.

 

“CRD” has the meaning set forth in Section 5.1(p)(i).

 

“Indorsement” has the meaning specified in Section 8 102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

 

“Initial Conveyance” has the meaning set forth in Section 2.1(a).

 

“Payment Date” means each Subsequent Conveyance Date and the date of the Initial
Conveyance.

 

“Purchase Date” has the meaning set forth in Section 2.1(b).

 

“Purchase Notice” has the meaning set forth in Section 2.1(b).

 

“Purchase Price” has the meaning set forth in Section 3.1.

 

“Purchaser” has the meaning set forth in the preamble hereto.

 

“Schedule of Collateral Obligations” has the meaning set forth in Section
2.1(a).

 

“Seller” has the meaning set forth in the preamble hereto.

 

“Subsequent Conveyance” has the meaning set forth in Section 2.1(b).

 

“Subsequent Conveyance Date” has the meaning set forth in Section 2.1(b).

 

“Transferred Assets” means, collectively, the Transferred Collateral Obligations
and Related Security Conveyed by the Seller to the Purchaser hereunder.

 

“Transferred Collateral Obligations” means each Collateral Obligation Conveyed
from the Seller to the Purchaser pursuant to the terms of this Agreement.

 

“Warranty Collateral Obligations” has the meaning set forth in Section 6.1.

 

SECTION 1.2 Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles.
All terms used in Article 9 of the UCC, and not specifically defined herein, are
used herein as defined in such Article 9. The term “including” when used in this
Agreement means “including without limitation.”

 

SECTION 1.3 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

 

-2-

 

 

ARTICLE II

 

CONVEYANCES OF TRANSFERRED ASSETS

 

SECTION 2.1 Conveyances.

 

(a)          On the terms and subject to the conditions set forth in this
Agreement, the Seller agrees to Convey to the Purchaser on the Effective Date,
and the Purchaser agrees to purchase from the Seller on the Effective Date (the
“Initial Conveyance”), all of the Seller’s right, title and interest in and to
each Collateral Obligation listed on Schedule A to this Agreement (as such
schedule may be amended, supplemented, updated or otherwise modified from time
to time, the “Schedule of Collateral Obligations”) (the Schedule of Collateral
Obligations, as amended, supplemented, updated or otherwise modified shall
become part of the Schedule of Collateral Obligations), together with all other
Related Security and all proceeds of the foregoing but excluding the Retained
Interests (if any) for such Collateral Obligation.

 

(b)          In the event the Purchaser agrees, from time to time after the
Effective Date, to acquire additional Collateral Obligations (including Related
Security) from the Seller, the Purchaser shall deliver written notice thereof to
the Administrative Agent substantially in the form set forth in Schedule B
hereto (each, a “Purchase Notice”), designating the date of the proposed
Conveyance (a “Subsequent Conveyance Date”) and attaching a supplement to the
Schedule of Collateral Obligations identifying the Transferred Assets proposed
to be Conveyed. On the terms and subject to the conditions set forth in this
Agreement and the Loan Agreement, the Seller shall Convey to the Purchaser, and
the Purchaser shall purchase, on the applicable Subsequent Conveyance Date (each
such purchase and sale being herein called a “Subsequent Conveyance”), all of
the Seller’s right, title and interest in and to each Collateral Obligation then
reported by the Seller on the Schedule of Collateral Obligations attached to the
related Purchase Notice, together with all other Related Security and all
proceeds of the foregoing.

 

(c)          It is the express intent of the Seller and the Purchaser that (i)
each Conveyance of Transferred Assets by the Seller to the Purchaser pursuant to
this Agreement and (ii) each transfer of Effective Date Participation Interests
by the Seller to the Purchaser be construed as an absolute sale and/or
contribution of such Aggregate Transferred Assets by the Seller to the
Purchaser. Further, it is not the intention of the Seller and the Purchaser that
any purchase be deemed a grant of a security interest in the Aggregate
Transferred Assets by the Seller to the Purchaser to secure a debt or other
obligation of the Seller. However, in the event that, notwithstanding the intent
of the parties, the Conveyances hereunder (and, with respect to the Effective
Date Participation Interests, the related participation documentation) shall be
characterized as loans and not as sales and/or contributions, then (i) this
Agreement also shall be deemed to be, and hereby is, a security agreement within
the meaning of the UCC and other applicable law and (ii) the Conveyances by the
Seller provided for in this Agreement (and, with respect to the Effective Date
Participation Interests, the participations under the related participation
documentation) shall be deemed to be, and the Seller hereby grants to the
Purchaser, a security interest in, to and under all of the Seller’s right, title
and interest in, to and under, whether now owned or hereafter acquired, such
Aggregate Transferred Assets and all proceeds of the foregoing. The Purchaser
and its assignees shall have, with respect to such Aggregate Transferred Assets
and other related rights, in addition to all the other rights and remedies
available to the Purchaser and its assignees under this Agreement (and, with
respect to the Effective Date Participation Interests, the participations under
the related participation documentation) and under the other Transaction
Documents, all the rights and remedies of a secured party under any applicable
UCC.

 

-3-

 

 

The Seller and the Purchaser shall, to the extent consistent with this
Agreement, take such actions as may be necessary to ensure that, if this
Agreement were deemed to create a security interest in the Aggregate Transferred
Assets to secure a debt or other obligation, such security interest would be
deemed to be a perfected security interest in favor of the Purchaser under
applicable law and will be maintained as such throughout the term of this
Agreement. The Seller represents and warrants that the Aggregate Transferred
Assets are being transferred with the intention of removing them from the
Seller’s estate pursuant to Section 541 of the Bankruptcy Code.

 

(d)          In connection with the Initial Conveyance, the Seller agrees to
file on or prior to the Effective Date, at its own expense, a financing
statement or statements with respect to the Aggregate Transferred Assets
Conveyed by the Seller hereunder (and, with respect to the Effective Date
Participation Interests, the related participation documentation) from time to
time meeting the requirements of applicable state law in the jurisdiction of the
Seller’s organization to perfect and protect the interests of the Purchaser
created hereby under the UCC against all creditors of, and purchasers from, the
Seller, and to deliver a file-stamped copy of such financing statements or other
evidence of such filings to the Purchaser as soon as reasonably practicable
after its receipt thereof.

 

(e)          The Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents and take all actions
as may be reasonably necessary or as the Purchaser may reasonably request, in
order to perfect or protect the interest of the Purchaser in the Aggregate
Transferred Assets purchased hereunder or to enable the Purchaser to exercise or
enforce any of its rights hereunder (and, with respect to the Effective Date
Participation Interests, under the related participation documentation). Without
limiting the foregoing, the Seller will, in order to accurately reflect the
Conveyances contemplated by this Agreement (and, with respect to the Effective
Date Participation Interests, the participations under the related participation
documentation), execute and file such financing or continuation statements or
amendments thereto or assignments thereof (as permitted pursuant hereto) or
other documents or instruments as may be reasonably requested by the Purchaser
and mark its master computer records (or related sub-ledger) noting the purchase
by the Purchaser of the Aggregate Transferred Assets and the Lien of the
Collateral Agent pursuant to the Loan Agreement. The Seller hereby authorizes
the Purchaser to file and, to the fullest extent permitted by applicable law the
Purchaser shall be permitted to sign (if necessary) and file, initial financing
statements, continuation statements and amendments thereto and assignments
thereof without the Seller’s signature; provided that the description of
collateral contained in such financing statements shall be limited to only
Aggregate Transferred Assets. Carbon, photographic or other reproduction of this
Agreement or any financing statement shall be sufficient as a financing
statement.

 

-4-

 

SECTION 2.2 Indemnification. Without limiting any other rights which any such
Person may have hereunder or under applicable law, the Seller agrees to
indemnify on an after-tax basis the Purchaser and its successors, transferees,
and assigns (including each Secured Party) and all officers, directors,
shareholders, controlling persons, employees and agents of any of the foregoing
(each of the foregoing Persons being individually called an “Indemnified
Party”), forthwith on demand, from and against any and all damages, losses,
claims, liabilities and related costs and expenses, including reasonable
attorneys’ fees and disbursements (all of the foregoing being collectively
called “Indemnified Amounts”) awarded against or incurred by any of them arising
out of any breach by the Seller of any of its obligations hereunder or arising
as a result of the failure of any representation or warranty of the Seller
herein to be true and correct on the date such representation or warranty was
made, excluding, however, (a) Indemnified Amounts in respect of any Transferred
Asset due to such Obligor’s creditworthiness, (b) Indemnified Amounts payable to
an Indemnified Party to the extent determined by a court of competent
jurisdiction to have resulted from gross negligence, bad faith or willful
misconduct on the part of any Indemnified Party or its agent or subcontractor,
(c) except as otherwise specifically provided herein, non-payment by any Obligor
of an amount due and payable with respect to a Transferred Asset, (d) any
Excluded Taxes and (e) Indemnified Amounts resulting from the performance or
non-performance of the Collateral Obligations.

 

ARTICLE III

 

CONSIDERATION AND PAYMENT; REPORTING

 

SECTION 3.1 Purchase Price. The purchase price (the “Purchase Price”) for the
Transferred Assets Conveyed on each Purchase Date shall be a dollar amount equal
to the fair market value (as agreed upon between the Seller and the Purchaser at
the time of such Conveyance) of such Transferred Assets as of such date.

 

SECTION 3.2 Payment of Purchase Price. The Purchase Price shall be paid on the
related Purchase Date (a) first, by payment in cash in immediately available
funds in an amount not greater than the sum of (i) the proceeds of Advances made
to the Purchaser with respect to such Collateral Obligations to be Conveyed on
such Purchase Date and (ii) amounts constituting Principal Collections in the
Collections Account utilized for a Reinvestment pursuant to Section 8.3(b) of
the Loan Agreement and (b) second, by the Seller making a capital contribution
to the Purchaser in an amount equal to the unpaid portion of the Purchase Price.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.1 Seller’s Representations and Warranties. The Seller represents and
warrants to the Purchaser as of the Effective Date and as of each Purchase Date:

 

(a)          Organization and Good Standing. The Seller is a limited partnership
duly formed, validly existing and in good standing under the laws of its
jurisdiction of organization and is duly qualified to do business, and is in
good standing, in every jurisdiction in which the nature of its business and the
performance of its obligations hereunder and under the other Transaction
Documents to which it is a party requires it to be so qualified, except where
the failure to be so qualified or in good standing would not reasonably be
expected to have a material adverse effect on (i) its ability to perform its
obligations under this Agreement, (ii) the validity or enforceability of the
Transferred Assets and the Related Security and (iii) its ability to perform its
obligations under the other Transaction Documents to which it is a party.

 

-5-

 

 

(b)          Power and Authority. The Seller has the power and authority to own,
pledge, mortgage, operate and convey the Transferred Assets, to conduct its
business as now, or proposed to be, conducted and to execute and deliver this
Agreement and the Transaction Documents to which it is a party and to perform
the transactions contemplated hereby and thereby.

 

(c)          Authorization; Contravention. The execution, delivery and
performance by the Seller of this Agreement, each other Transaction Document to
which it is a party and all other agreements, instruments and documents which
may be delivered by it pursuant hereto or thereto and the transactions
contemplated hereby and thereby (i) have been duly authorized by all necessary
action on the part of the Seller, (ii) do not contravene or cause the Seller to
be in default in any material respect under (A) its certificate of formation or
limited partnership agreement, (B) any contractual restriction with respect to
any Indebtedness of the Seller or contained in any indenture, loan or credit
agreement, lease, mortgage, security agreement, bond, note or other agreement or
instrument binding on or affecting it or its property, or (C) any law, rule,
regulation, order, license, requirement, writ, judgment, award, injunction or
decree applicable to, binding on or affecting it or any of its property and
(iii) do not result in or require the creation of any Lien upon or with respect
to any of its properties (other than Liens created pursuant to this Agreement).

 

(d)          Execution and Delivery. This Agreement and each other Transaction
Document to which the Seller is a party have been duly executed and delivered by
the Seller.

 

(e)          Governmental Authorization. No approval, consent of, notice to,
filing with or permits, licenses, qualifications or other action by any Official
Body having jurisdiction over it or its properties is required or necessary
(i) for the conduct of the Seller’s business as currently conducted, for the
ownership, use, operation or maintenance of its properties and for the due
execution, delivery and performance by the Seller of this Agreement or any of
the Transaction Documents to which it is a party, (ii) for the perfection of or
the exercise by each of the Borrower and the Administrative Agent of any of its
rights or remedies under the Loan Agreement or hereunder, or (iii) to ensure the
legality, validity, or enforceability of this Agreement in any jurisdiction in
which the Seller does business, in each case other than (A)  consents, notices,
filings and other actions which have been obtained or made and continuation
statements and renewals in respect thereof and (B) where the lack of such
consent, notice, filing or other action would not have a material adverse effect
on its ability to perform its obligations hereunder and under the Transaction
Documents to which it is a party.

 

(f)           Legality; Validity; Enforceability. Assuming due authorization,
execution and delivery by each other party hereto and thereto, this Agreement
and each other Transaction Document to which it is a party is the legal, valid
and binding obligation of the Seller enforceable against the Seller in
accordance with its respective terms, except as such enforceability may be
limited by (A) bankruptcy, insolvency, reorganization, or other similar laws
affecting the enforcement of creditors’ rights generally, (B) equitable
limitations on the availability of specific remedies, regardless of whether such
enforceability is considered in a proceeding in equity or at law and (C) implied
covenants of good faith and fair dealing.

 

-6-

 

 

(g)          No Litigation. There are no proceedings or investigations pending
or, to its knowledge, threatened against the Seller, before any court or
Official Body having jurisdiction over it or its properties (A) asserting the
invalidity of this Agreement or any of the other Transaction Documents,
(B) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the other Transaction Documents, (C) seeking any
determination or ruling that might materially and adversely affect the
performance by the Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the other Transaction Documents, (D)
seeking any determination or ruling that would reasonably be expected to have a
material adverse effect on any of the Transferred Assets or (E) seeking to
impose any excise, franchise, transfer or similar tax upon the conveyance of the
Transferred Assets hereunder.

 

(h)          Legal Compliance. The Seller has complied and will comply in all
material respects with all Applicable Laws, judgments, agreements with
governmental authorities, decrees and orders with respect to its business and
properties and the Transferred Assets.

 

(i)           Tax Status. The Seller has timely filed all federal and other
material tax returns (foreign, federal, state, local and otherwise) required to
be filed by it and has paid all federal and other material taxes due and payable
by it or any assessments made against it or any of its property and all other
taxes, fees or other charges imposed on it or any of its property by any
governmental authority (other than any amount the validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Seller). It is not liable for taxes payable by any other Person. No tax lien or
similar Adverse Claim has been filed, and no claim has been filed or is being
asserted, with respect to any such tax, fee, assessment or other governmental
charge. Any taxes, fees and other governmental charges payable by the Seller in
connection with the transactions contemplated by this Agreement and the other
Transaction Documents and the execution and delivery of this Agreement and the
Transaction Documents have been paid or shall have been paid if and when due at
or prior to the Effective Date or the Purchase Date, as applicable.

 

(j)           Place of Business. The principal place of business and chief
executive office of the Seller, and the offices where the Seller keeps all its
Records, are located at its address specified in Section 8.3, or such other
locations notified to the Purchaser in accordance with this Agreement in
jurisdictions where all action required by the terms of this Agreement has been
taken and completed. There are currently no, and during the past four months (or
such shorter time as the Seller has been in existence) there have not been, any
other locations where the Seller is located (as that term is used in the UCC of
the jurisdiction where such principal place of business is located).

 

(k)          Ownership; Security Interest.

 

-7-

 

 

i.            In the event that, notwithstanding the intent of the parties, the
Conveyances hereunder shall be characterized as loans and not as sales and/or
contributions, then this Agreement creates a valid and continuing Lien on the
Transferred Assets in favor of the Purchaser and the Collateral Agent, as
assignee, for the benefit of the Secured Parties, which security interest is
validly perfected under Article 9 of the UCC, and is enforceable as such against
creditors of and purchasers from the Borrower; the Transferred Assets are
comprised of Instruments, Security Entitlements, General Intangibles,
Certificated Securities, Uncertificated Securities, Securities Accounts,
Investment Property and Proceeds and such other categories of collateral under
the applicable UCC as to which the Seller has complied with its obligations as
set forth herein; with respect to Transferred Assets that constitute Security
Entitlements (A) all of such Security Entitlements have been credited to the
Collection Account and the Securities Intermediary has agreed to treat all
assets credited to the Collection Account as Financial Assets, (B) all steps
necessary to enable the Collateral Agent to obtain Control with respect to the
Collection Account have been taken and (C) the Collection Account is not in the
name of any Person other than the Purchaser, subject to the Lien of the
Collateral Agent for the benefit of the Secured Parties; the Purchaser has not
instructed the Securities Intermediary to comply with the entitlement order of
any Person other than the Collateral Agent; provided that, until the Collateral
Agent delivers a Notice of Exclusive Control (as defined in the Account Control
Agreement), the Purchaser (or the Investment Manager on its behalf) may cause
cash in the Collection Account to be invested in Permitted Investments, and the
proceeds thereof to be paid and distributed in accordance with the Loan
Agreement; all Accounts constitute Securities Accounts; the Seller owns and has
good and marketable title to the Transferred Assets purchased by the Purchaser
on the applicable Purchase Date, free and clear of any Lien (other than
Permitted Liens); the Seller has received all consents and approvals required by
the terms of any Collateral Obligation to the sale and granting of a security
interest in the Collateral Obligations hereunder to the Purchaser and the
Collateral Agent, as assignee on behalf of the Secured Parties; the Seller has
taken all necessary steps to file or authorize the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under Applicable Law in order to perfect the security interest in
that portion of the Transferred Assets in which a security interest may be
perfected by filing pursuant to Article 9 of the UCC as in effect in Delaware;
all original executed copies of each underlying promissory note constituting or
evidencing any Transferred Asset have been or, subject to the delivery
requirements contained in the Loan Agreement, will be delivered to the
Collateral Custodian; the Seller has received, or subject to the delivery
requirements contained the Loan Agreement will receive, a written acknowledgment
from the Collateral Agent that the Collateral Agent or its bailee is holding
each underlying promissory note evidencing a Collateral Obligation solely on
behalf of the Collateral Agent for the benefit of the Secured Parties; none of
the underlying promissory notes that constitute or evidence the Collateral
Obligations has any marks or notations indicating that they have been pledged,
assigned or otherwise conveyed to any Person other than the Purchaser and the
Collateral Agent, as assignee on behalf of the Secured Parties; with respect to
a Transferred Asset that constitutes a Certificated Security, such certificated
security has been delivered to the Collateral Agent, as assignee of the
Purchaser on behalf of the Secured Parties and, if in registered form, has been
specially Indorsed (within the meaning of the UCC) to the Collateral Agent or in
blank by an effective Indorsement or has been registered in the name of the
Collateral Agent upon original issue or registration of transfer by the Seller
of such Certificated Security; and in the case of an Uncertificated Security, by
(A) causing the Collateral Agent to become the registered owner of such
uncertificated security and (B) causing such registration to remain effective.

 

-8-

 

 

(l)           Fair Consideration; No Avoidance for Collateral Obligation
Payments. With respect to each Transferred Collateral Obligation sold hereunder,
the Seller sold such Transferred Collateral Obligation to the Purchaser in
exchange for payment, made in accordance with the provisions of this Agreement,
in an amount which constitutes fair consideration and reasonably equivalent
value. Each such Conveyance referred to in the preceding sentence shall not have
been made for or on account of an antecedent debt owed by the Seller to the
Purchaser and, accordingly, no such sale is or may be voidable or subject to
avoidance under Title 11 of the Bankruptcy Code and the rules and regulations
thereunder. In addition, no such Conveyance shall have been made with the intent
to hinder or delay payment to or defraud any creditor of the Seller.

 

(m)         Eligibility of Transferred Collateral Obligations. Each Transferred
Collateral Obligation Conveyed hereunder is, at the time of such Conveyance, an
Eligible Collateral Obligation. As of each Purchase Date, Schedule A is an
accurate and complete listing of all the Transferred Collateral Obligations and
other Transferred Assets hereunder as of such Purchase Date.

 

(n)          Adequate Capitalization; No Insolvency. The Seller is adequately
capitalized and will not become insolvent after giving effect to the
transactions contemplated by this Agreement and the Transaction Documents. The
Seller is adequately capitalized for its business as proposed to be conducted in
the foreseeable future and does not expect the commencement of any insolvency,
bankruptcy or similar proceedings or the appointment of a receiver, liquidator
or similar official in respect of its assets. The Seller executed and delivered
each of the Transaction Documents to which it is a party for fair consideration
and without the intent to hinder, delay or defraud any of its creditors or any
other Person.

 

(o)          True Sale. Each Transferred Collateral Obligation sold hereunder
shall have been sold by the Seller to the Purchaser in a “true sale”.

 

(p)          True and Complete Information. All information heretofore or
hereafter furnished by or on behalf of the Seller in writing to any Lender, the
Collateral Agent or the Administrative Agent in connection with this Agreement,
the other Transaction Documents, the Transferred Assets, or any transaction
contemplated hereby is and will be (when taken as a whole) true, correct and
complete in all material respects.

 

(q)          Financial Statements. The Seller has delivered to each Lender
complete and correct copies of (A) the audited consolidated financial statements
of the Seller for the fiscal year most recently ended, and (B) the unaudited
consolidated financial statements of the Seller for the fiscal quarter most
recently ended, in each case when (and to the extent) required to be delivered
under Sections 7.5(k)(ii) and (iv) of the LFSA. Such financial statements
(including the related notes) fairly present the financial condition of the
Seller as of the respective dates thereof and the results of operations for the
periods covered thereby, each in accordance with GAAP.

 

-9-

 

 

(r)           Payment in Full. The Seller had no actual knowledge at the time of
Conveyance of a Transferred Asset of any fact which leads it to expect that any
payments on such Transferred Asset will not be paid in full when due or to
expect any other material adverse effect (excluding any material adverse effect
resulting from changes in economic, political, regulatory or financial
conditions generally or in the industries in which the Seller or related Obligor
operates) on (A) the performance by the Seller of its obligations under this
Agreement or any of the Transaction Documents to which it is a party, (B) the
validity or enforceability of this Agreement or any of the Transaction Documents
to which it is a party, or (C) the Transferred Assets or the interests of the
Seller therein.

 

(s)          No Brokers or Finders. No broker or finder acting on behalf of the
Seller was employed or utilized in connection with this Agreement or the other
Transaction Documents or the transactions contemplated hereby or thereby and the
Seller has no obligation to any Person in respect of any finder’s or brokerage
fees in connection therewith.

 

(t)           Restricted Payments. The Seller shall not cause or permit the
Purchaser to make any payments or distributions which would violate Section
10.17 of the Loan Agreement.

 

(u)          Special Purpose Entity. The Purchaser is an entity with assets and
liabilities separate and distinct from those of the Seller and any Affiliates
thereof, and the Seller hereby acknowledges that the Administrative Agent, the
Lenders and the other Secured Parties are entering into the transactions
contemplated by the Loan Agreement in reliance upon the Purchaser’s identity as
a legal entity that is separate from the Seller and from each other Affiliate of
the Seller. Therefore, from and after the date of execution and delivery of this
Agreement, the Seller shall take all reasonable steps, including all steps that
the Purchaser or the Administrative Agent may from time to time reasonably
request, to maintain the Purchaser’s identity as a legal entity that is separate
from the Seller and from each other Affiliate of the Seller, and to make it
manifest to third parties that the Purchaser is an entity with assets and
liabilities distinct from those of the Seller and each other Affiliate thereof
and not just a division of the Seller or any such other Affiliate.

 

(v)         Transferred Assets. As of each Purchase Date, Schedule A is an
accurate and complete listing of all the Transferred Assets hereunder as of such
Purchase Date and the information contained therein with respect to the identity
of such Transferred Assets and the amounts owing thereunder is true and correct
as of the related Purchase Date.

 

(w)         Set–Off, etc. At the time of Conveyance of a Transferred Asset, such
Transferred Asset has not been compromised, adjusted, extended, satisfied,
subordinated, rescinded, set–off or modified by the Seller or by the Obligor
thereof, and at such time such Transferred Asset is not subject to compromise,
adjustment, extension, satisfaction, subordination, rescission, set–off,
counterclaim, defense, abatement, suspension, deferment, deduction, reduction,
termination or modification, whether arising out of transactions concerning such
Transferred Asset or otherwise, by the Seller or by the Obligor with respect
thereto, except, in each case, for amendments, extensions and modifications, if
any, to such Transferred Asset otherwise permitted under the Transaction
Documents.

 

-10-

 

 

(x)          No Fraud. Each Collateral Obligation was originated without any
fraud or material misrepresentation by the Seller or, to the Seller’s knowledge,
on the part of the related Obligor.

 

SECTION 4.2 Reaffirmation of Representations and Warranties by the Seller;
.Notice of Breach. On the Effective Date and on each Purchase Date, the Seller,
by accepting the proceeds of such Conveyance, shall be deemed to have certified
that all representations and warranties described in Section 4.1 are true and
correct on and as of such day as though made on and as of such day. The
representations and warranties set forth in Section 4.1 shall survive (i) the
Conveyance of the Transferred Assets to the Purchaser, (ii) the termination of
the rights and obligations of the Purchaser and the Seller under this Agreement
and (iii) the termination of the rights and obligations of the Purchaser under
the Loan Agreement. Upon discovery by a Responsible Officer of the Purchaser or
the Seller of a breach of any of the foregoing representations and warranties in
any material respect, the party discovering such breach shall give prompt
written notice to the other and to the Administrative Agent.

 

ARTICLE V

 

COVENANTS OF THE SELLER

 

SECTION 5.1 Covenants of the Seller. The Seller hereby covenants and agrees with
the Purchaser that, from the date hereof, and until all amounts owed by the
Seller pursuant to this Agreement have been paid in full (other than as
expressly survive the termination of this Agreement), unless the Purchaser
otherwise consents in writing:

 

(a)          Compliance with Agreements and Applicable Laws. The Seller shall
perform each of its obligations under this Agreement and the other Transaction
Documents to which it is a party and comply with all Applicable Laws, including
those applicable to the Transferred Collateral Obligations and all proceeds
thereof, except to the extent that the failure to so comply would not reasonably
be expected to have a material adverse effect on (i) its ability to perform its
obligations under the Transaction Documents to which it is a party, (ii) its
assets, operations, properties, financial condition, or business or (iii) the
validity or enforceability of this Agreement or any of the other Transaction
Documents.

 

(b)          Maintenance of Existence and Conduct of Business. The Seller shall:
(i) do or cause to be done all things necessary to (A) preserve and keep in full
force and effect its existence as a limited partnership and maintain its rights
and franchises in its jurisdiction of formation and (B) qualify and remain
qualified as a foreign limited partnership in good standing and preserve its
rights and franchises in each jurisdiction in which the failure to so qualify
and remain qualified and preserve its rights and franchises would reasonably be
expected to have a material adverse effect on its assets, operations,
properties, financial condition, or business; (ii) continue to conduct its
business substantially as now conducted or as otherwise permitted hereunder and
under its organizational documents; and (iii) at all times maintain, preserve
and protect all of its licenses, permits, charters and registrations in each
case except where the failure to maintain such liens, permits, charters and
registrations would not reasonably be expected to have a material adverse effect
on its assets, operations, properties, financial condition, or business.

 

-11-

 

 

(c)          Cash Management Systems: Deposit of Collections. The Seller shall
transfer, or cause to be transferred, all Collections received by the Seller to
the Concentration Account or the Collection Account by the close of business on
the Business Day following the date such Collections are received.

 

(d)          Books and Records. The Seller shall keep proper books of record and
account in which full and correct entries shall be made of all financial
transactions and the assets and business of the Seller in accordance with GAAP,
maintain and implement administrative and operating procedures; and keep and
maintain all documents, books, records and other information necessary or
reasonably advisable and relating to the Transferred Assets prior to their
Conveyance hereunder for the collection of all Transferred Assets.

 

(e)          Accounting of Purchases. Other than for tax and consolidated
accounting purposes, the Seller will not account for or treat the transactions
contemplated hereby in any manner other than as a sale or contribution of the
Transferred Assets by the Seller to the Purchaser; provided that for federal
income tax reporting purposes, the Purchaser is treated as a “disregarded
entity” and, therefore, the transfer of Transferred Assets by the Seller to the
Purchaser hereunder will not be recognized.

 

(f)           Payment, Performance and Discharge of Obligations. The Seller
shall pay, perform and discharge or cause to be paid, performed and discharged
promptly all Charges payable by it except where the failure to so pay, discharge
or otherwise satisfy such obligation would not, individually or in the
aggregate, be expected to have a material adverse effect on (i) its ability to
perform its obligations under the Transaction Documents to which it is a party,
(ii) its assets, operations, properties, financial condition, or business or
(iii) the validity or enforceability of this Agreement or any of the other
Transaction Documents.

 

(g)          Taxes. The Seller will file on a timely basis all tax returns
(including foreign, federal, state, local and otherwise) required to be filed
and will pay all taxes due and payable by it or any assessments made against it
or any of its property and all other taxes, fees or other charges imposed on it
or any of its property by any Official Body (other than any amount the validity
of which is contested in good faith by appropriate proceedings and with respect
to which reserves in conformity with GAAP are provided on the books of the
Seller).

 

(h)          ERISA. The Seller shall not, and shall not cause or permit any of
its Affiliates to, cause or permit to occur an event that results in the
imposition of a Lien on any Transferred Asset under Section 412 of the IRC or
Section 303(K) or 4068 of ERISA.

 

(i)          Liens. The Seller shall not create, incur, assume or permit to
exist any Lien on or with respect to any of its rights under any of the
Transaction Documents (other than the Lien covering this Agreement and existing
on the Effective Date, which has been disclosed to the Administrative Agent) or
on or with respect to any of its rights in the Transferred Assets, in each case
other than Permitted Liens. For the avoidance of doubt, this Section 5.1(j)
shall not apply to any property retained by the Seller and not Conveyed or
purported to be Conveyed hereunder.

 

-12-

 

 

(j)           Change of Name. Etc. The Seller shall not change its name,
identity or corporate structure in any manner that would make any financing
statement or continuation statement filed by the Seller (or by the
Administrative Agent on behalf of the Seller) in accordance with Section 2.1(c)
seriously misleading or change its jurisdiction of organization, unless the
Seller shall have given the Purchaser at least 10 days prior written notice
thereof, and shall promptly file appropriate amendments to all previously filed
financing statements and continuation statements.

 

(k)          Sale Characterization. The Seller shall not make statements or
disclosures, or treat the transactions contemplated by this Agreement (other
than for tax or accounting purposes) in any manner other than as a true sale,
contribution or absolute assignment of the title to and sole record and
beneficial ownership interest of the Transferred Collateral Obligations Conveyed
or purported to be Conveyed hereunder; provided that the Seller may consolidate
the Purchaser and/or its properties and other assets for accounting purposes in
accordance with GAAP.

 

(l)           Commingling. The Seller shall not, and shall not permit any of its
Affiliates to, deposit or permit the deposit of any funds that do not constitute
Collections or other proceeds of any Collateral Obligations into the Collection
Account.

 

(m)         Separate Identity. The Seller acknowledges that the Administrative
Agent, the Lenders and the other Secured Parties are entering into the
transactions contemplated by this Agreement and the Loan Agreement in reliance
upon the Purchaser’s identity as a legal entity that is separate from the Seller
and each other Affiliate of the Seller. Accordingly, from and after the date of
execution and delivery of this Agreement, the Seller will take all reasonable
steps to maintain the Purchaser’s identity as a legal entity that is separate
from the Seller and each other Affiliate of the Seller and to make it manifest
to third parties that the Purchaser is an entity with assets and liabilities
distinct from those of the Seller and each other Affiliate thereof and not just
a division of the Seller or any such other Affiliate. Without limiting the
generality of the foregoing and in addition to the other covenants set forth
herein, the Seller will take all other actions necessary on its part to ensure
that the Purchaser is at all times in compliance with Section 10.5 of the Loan
Agreement.

 

(n)          Limited Liability Formalities. The Seller will adhere to the
limited liability formalities of the Borrower in all transfers of assets and
other transactions between the Seller and the Borrower. In general, the Seller
shall observe the appropriate limited liability company formalities of the
Borrower under Applicable Law.

 

(o)          Nonconsolidation Opinion. The Seller shall not take any action
contrary to the “Assumptions and Facts” section in the opinion of Sutherland
Asbill & Brennan LLP, dated the date hereof, relating to certain
nonconsolidation matters.

 

-13-

 

 

(p)          Risk Retention.

 

i.             On any date that any Obligations are outstanding: (i) the Seller
will retain, for the purposes of Article 122a of European Union Directive
2006/48/EC (the “CRD”), 100% of the membership interests of the Borrower and the
Borrower shall have no other issued equity interests; (ii) the aggregate capital
contributions made by the Seller, in the aggregate, with respect to the
membership interests in the Borrower through such date shall represent at least
5.0% of the aggregate of the nominal values, at the date of acquisition thereof
by the Borrower, of all Collateral Obligations that (a) have been acquired by
the Borrower through such date and (b) are held by the Borrower on such date;
and (iii) the Seller shall not have entered into or be otherwise exposed to any
credit risk mitigation, short positions or any other hedges with respect to the
membership interests of the Borrower or the Collateral Obligations

 

ii.            On the date of delivery of each Monthly Report, the Seller shall
provide a separate certification containing a representation from such Person
that all of the conditions set forth in clause (i) are true and have been true
on each date of the related Collection Period. The Seller shall provide to the
Administrative Agent and/or any Lender that is subject to the CRD all
information that any such entity requests in connection with its obligations
under the CRD.

 

ARTICLE VI

WARRANTY LOANS

 

SECTION 6.1 Warranty Collateral Obligations. The Seller agrees that, with
respect to any Transferred Collateral Obligation, in the event of a breach of
any representation or warranty or covenant applicable to a Transferred Asset set
forth in Article IV or Article V (each such Transferred Collateral Obligation,
an “Warranty Collateral Obligation”), no later than 30 days after the earlier of
(x) knowledge of such breach on the part of the Seller and (y) receipt by the
Seller of written notice thereof given by the Purchaser, the Administrative
Agent or any other Secured Party, the Seller shall either (a) pay to the
Collection Account in immediately available funds the Repurchase Amount with
respect to the Warranty Collateral Obligation(s) to which such breach relates or
(b) substitute for such Warranty Collateral Obligation(s) one or more Eligible
Collateral Obligation with an aggregate Collateral Obligation Amount at least
equal to the Repurchase Amount of the Warranty Collateral Obligation(s) being
replaced; provided, that no such repayment or substitution shall be required to
be made with respect to any Warranty Collateral Obligation (and such Collateral
Obligation shall cease to be a Warranty Collateral Obligation) if, on or before
the expiration of such 30 day period, the representations and warranties in
Article IV and the covenants in Article V with respect to such Warranty
Collateral Obligation shall be made true and correct in all material respects
with respect to such Warranty Collateral Obligation as if such Warranty
Collateral Obligation had been Conveyed to the Purchaser on such day.

 

SECTION 6.2 Dilutions, Etc. The Seller agrees that if, on any day following the
Revolving Period, the Principal Balance of a Transferred Collateral Obligation
that has been sold by the Seller hereunder is either reduced or adjusted as a
result of any setoff by the Obligor against the Seller, the Seller shall be
deemed to have received on such day a Collection of such Transferred Collateral
Obligation in the amount of such setoff and shall, within two (2) Business Days,
pay to the Collection Account in immediately available funds an amount equal to
such setoff.

 

-14-

 

 

ARTICLE VII

 

CONDITIONS PRECEDENT

 

SECTION 7.1 Conditions Precedent. The obligations of the Purchaser to pay the
Purchase Price for the Transferred Assets sold on the Effective Date and any
Purchase Date shall be subject to the satisfaction of the following conditions:

 

(a)          All representations and warranties of the Seller contained in this
Agreement shall be true and correct in all material respects on such Purchase
Date;

 

(b)          All information concerning the Transferred Assets provided to the
Purchaser and the Administrative Agent shall be true and correct, when taken as
a whole, in all material respects as of such Purchase Date;

 

(c)          The Seller shall have performed in all material respects all other
obligations required to be performed by the provisions of this Agreement and the
other Transaction Documents to which it is a party;

 

(d)          The Seller shall have either filed or caused to be filed the
financing statement(s) required to be filed pursuant to Section 2.1(c); and

 

(e)          All corporate and legal proceedings, and all instruments in
connection with the transactions contemplated by this Agreement and the other
Transaction Documents shall be reasonably satisfactory in form and substance to
the Purchaser, and the Purchaser shall have received from the Seller copies of
all documents (including records of corporate proceedings) relevant to the
transactions herein contemplated as the Purchaser may reasonably have requested.

 

ARTICLE VIII

 

MISCELLANEOUS PROVISIONS

 

SECTION 8.1 Amendments, Etc. This Agreement and the rights and obligations of
the parties hereunder may not be amended, supplemented, waived or otherwise
modified except in an instrument in writing signed by the Purchaser and the
Seller and consented to in writing by the Administrative Agent. Any reconveyance
executed in accordance with the provisions hereof shall not be considered an
amendment or modification to this Agreement.

 

SECTION 8.2 Governing Law: Submission to Jurisdiction.

 

(a)          THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

-15-

 

 

(b)          Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in New York City in
any action or proceeding arising out of or relating to the Transaction
Documents, and each party hereto hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. The
parties hereto hereby irrevocably waive, to the fullest extent they may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding. The parties hereto agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

SECTION 8.3 Notices. All notices and other communications provided for hereunder
shall, unless otherwise stated herein, be in writing (including facsimile
communication) and shall be personally delivered or sent by certified mail,
electronic mail, postage prepaid, or by facsimile, to the intended party at the
address or facsimile number of such party set forth below:

 

(a)          in the case of the Purchaser:

 

TCPC Funding I, LLC
2951 28th Street, Suite 1000
Santa Monica, California 90405
Attn: Elizabeth Greenwood, Secretary
Tel: (310) 566-1000
Fax: (310) 581-3120

 

(b)          in the case of the Seller:

 

Special Value Continuation Partners, LP
2951 28th Street, Suite 1000
Santa Monica, California 90405
Attn: Howard M. Levkowitz, Managing Partner
Tel: (310) 566-1004
Fax: (310) 566-1010

 

(in each case, with a copy to the Administrative Agent at the address for notice
provided under the Loan Agreement)

 

All such notices and communications shall be effective, (a) if personally
delivered, when received, (b) if sent by certified mail, three Business Days
after having been deposited in the mail, postage prepaid, (c) if sent by two-day
mail, two Business Days after having been deposited in the mail, postage
prepaid, (d) if sent by overnight courier, one Business Day after having been
given to such courier, and (e) if transmitted by facsimile, when sent, receipt
confirmed by telephone or electronic means.

 

-16-

 

 

SECTION 8.4 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall for any reason
whatsoever be held invalid, then such covenants, agreements, provisions, or
terms shall be deemed severable from the remaining covenants, agreements,
provisions, or terms of this Agreement and shall in no way affect the validity
or enforceability of the other provisions of this Agreement.

 

SECTION 8.5 Assignment. The Purchaser and the Seller each agree that at any time
and from time to time, at its expense and upon reasonable request of the
Administrative Agent or the Collateral Agent, it shall promptly execute and
deliver all further instruments and documents, and take all reasonable further
action, that is necessary or desirable to perfect and protect the Conveyances
and security interests granted or purported to be granted by this Agreement or
to enable the Collateral Agent or any of the Secured Parties to exercise and
enforce its rights and remedies under this Agreement with respect to any
Collateral. Without limiting the generality of the foregoing, the Seller
authorizes the filing of such financing or continuation statements, or
amendments thereto, and such other instruments or notices as may be necessary or
desirable or that the Purchaser or the Collateral Agent (acting solely at the
Administrative Agent’s request) as the assignee of the Purchaser may reasonably
request to protect and preserve the Conveyances and security interests granted
by this Agreement.

 

SECTION 8.6 Further Assurances.

 

(a)          The Purchaser and the Seller agree to do and perform, from time to
time, any and all acts and to execute any and all further instruments reasonably
requested by the other party more fully to effect the purposes of this Agreement
and the other Transaction Documents, including the execution of any financing
statements or continuation statements or equivalent documents relating to the
Transferred Collateral Obligations for filing under the provisions of the UCC or
other laws of any applicable jurisdiction.

 

(b)          The Purchaser and the Seller hereby severally authorize the
Collateral Agent, upon receipt of written direction from the Administrative
Agent, to file one or more financing or continuation statements, and amendments
thereto, relating to all or any part of the Transferred Assets.

 

(c)          The Seller shall furnish to the Collateral Agent and the
Administrative Agent from time to time such statements and schedules further
identifying and describing the Related Security and such other reports in
connection with the Transferred Assets as the Collateral Agent (acting solely at
the Administrative Agent’s request) or the Administrative Agent may reasonably
request, all in reasonable detail.

 

SECTION 8.7 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Purchaser, the Seller or the Administrative
Agent, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not
exhaustive of any rights, remedies, powers and privilege provided by law.

 

-17-

 

 

SECTION 8.8 Counterparts. This Agreement may be executed in two or more
counterparts including telecopy transmission thereof (and by different parties
on separate counterparts), each of which shall be an original, but all of which
together shall constitute one and the same instrument.

 

SECTION 8.9 Binding Effect; Third-Party Beneficiaries. This Agreement will inure
to the benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns. The Administrative Agent, for the benefit of
the Secured Parties, is intended by the parties hereto to be a third-party
beneficiary of this Agreement.

 

SECTION 8.10              Merger and Integration. Except as specifically stated
otherwise herein, this Agreement sets forth the entire understanding of the
parties relating to the subject matter hereof, and all prior understandings,
written or oral, are superseded by this Agreement.

 

SECTION 8.11               Headings. The headings herein are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-18-

 

 

IN WITNESS WHEREOF, the Purchaser and the Seller each have caused this Sale and
Contribution Agreement to be duly executed by their respective officers as of
the day and year first above written.

 

 

SPECIAL VALUE CONTINUATION

PARTNERS, LP, as Seller

        By:                Name:     Title:           TCPC FUNDING I, LLC, as
Purchaser         By:     Name:     Title:  

 

-1-

 



Schedule A

 

SCHEDULE OF COLLATERAL OBLIGATIONS

 

 

 

Schedule B

 

FORM OF PURCHASE NOTICE

 

[Date]

 

To: TCPC Funding I, LLC   2951 28th Street, Suite 1000   Santa Monica,
California 90405   Attention:  Elizabeth Greenwood, Secretary

 

Re: Purchase Notice for Conveyance   Date of____________, 20____

 

Ladies and Gentlemen:

 

This Purchase Notice is delivered to you pursuant to Section 2.1(b) of the Sale
and Contribution Agreement, dated as of May 15, 2013 (together with all
amendments, if any, from time to time made thereto, the “Sale Agreement”),
between TCPC FUNDING I, LLC, as purchaser (the “Purchaser”), and SPECIAL VALUE
CONTINUATION PARTNERS, LP, as seller. Unless otherwise defined herein or the
context otherwise requires, capitalized terms used herein have the meanings
provided in the Sale Agreement.

 

In accordance with Section 2.1(b) of the Sale Agreement, the Seller hereby
offers to Convey to the Purchaser on the above-referenced Purchase Date pursuant
to the terms and conditions of the Sale Agreement the Collateral Obligations and
Collateral Obligation Payments listed on Schedule I hereto, together with the
Related Security and all proceeds of the foregoing.

 

Please wire the Purchase Price to the Seller pursuant to the wiring instructions
included at the end of this letter.

 

The Seller represents that the conditions described in Section 7.1 of the Sale
Agreement have been satisfied with respect to such Conveyance.

 

The Seller agrees that if prior to the Purchase Date any matter certified to
herein by it will not be true and correct at such time as if then made, it will
immediately so notify the Purchaser. Except to the extent, if any, that prior to
the Purchase Date the Purchaser shall receive written notice to the contrary
from the Seller, each matter certified to herein shall be deemed once again to
be certified as true and correct at the Purchase Date as if then made.

 

The Seller has caused this Purchase Notice to be executed and delivered, and the
certification and warranties contained herein to be made, by its duly authorized
officer this ___ day of ________, 20__.

 

 

 

 

  Very truly yours,        

SPECIAL VALUE CONTINUATION

PARTNERS, LP

        By:             Name:     Title:  

 

 

 